DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 7, 9-11, 16-18, 20-25, 27-31 are currently pending.
Claims 1, and 27 have been amended.
Claims 29-31 have been newly added.
Claims 5, 6, 8, 12-15, and 19 have been canceled.

Status of Rejections Pending since the Office Action of 21 July 2020
All the rejections from the previous Office Action are maintained in view of Applicant’s amendment and argument. The rejections have been modified to address the newly added limitations.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-11, 16-18, 20-24, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Publication No. 2010/0180932 A1 in view of and Grimm Dr. et al., (Light-Emission and Excited-State Dynamics in Tm2+ Doped CsCaCl3, CsCaBr3, and CsCaI3) (cited in IDS).
Regarding claims 1, 27-31, Wang et al. teaches a solar radiation concentrating device [0073] comprising (see Fig.3-5):
A spectral concentrator (404; Fig.4), corresponding to the claimed “transparent waveguide”. comprising a top surface, a bottom surface, and one or more edges, the top surface being configured to receive solar radiation, and 
A photovoltaic device (402A, 402B, 402C) coupled to at least one of the one or more edges of the waveguide structure (404);

It is noted that Wang teaches in the embodiment of Fig.5 that the luminescent layer 510a is formed from a luminescent material that performs down-conversion [0098]. 
Wang does not specifically teach the luminescent layer comprising Tm2+ doped inorganic material.
However, Grimm et al. teaches light emission and photophysical properties of CsCaCl3:Tm2+, CsCaBr3:Tm2+ and CsCaI3:Tm2+ as suitable luminescence material that are capable of absorbing light in the UV and the visible range and convert the light absorbed into infrared radiation. In particular, said materials absorb light at 21834 cm-1 (equivalent to wavelength of 458 nm), which is within the UV and the visible range and emit light at 8785 cm-1 to 8810 cm-1 (equivalent to wavelength 1135 nm to 1138 nm), reading on the claimed limitation of “having a wavelength of between 1100 nm and about 1200 nm” and the limitation of “the infrared radiation having a peak emission at a wavelength of around 1138 nm” (see the “Result” section and Table 1 page 2094). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  https://convert.impopen.com/index.php has been -1 to nm. Thusly, CsCaCl3:Tm2+, CsCaBr3:Tm2+ and CsCaI3:Tm2+ are known as suitable down conversion luminescent materials.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select CsCaCl3:Tm2+, CsCaBr3:Tm2+ or CsCaI3:Tm2+ of Grimm for the luminescent material of Wang, because such materials are known as suitable down conversion materials that are capable of absorbing solar radiation and perform down conversion with a bandgap close to a bandgap of the solar cell. In addition, selection of a known material based on its suitability of its intended use, in the instant case down conversion luminescent materials, supports prima facie obviousness determination (MPEP 2144.07).
The Examiner wishes to point out that although Grimm does not explicitly teach that the luminescent Tm2+ doped inorganic material exhibits broadband absorption of light in the UV and visible range of the solar radiation, wherein at least 60% of solar radiation is absorbed by the luminescent layer, however, Grimm teaches the exact luminescent material as the claimed invention (see instant specification, Page 10, lines 1-11). Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (MPEP 2112.01, Part II). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2112.01, Part I).
Therefore, since the luminescent material of modified Wang teaches the same luminescent material as the instant invention, such material has the same properties as the claimed invention, such that the luminescent material of modified Wang has broadband absorption of light in the visible range and the UV range of the solar radiation, when the transparent waveguide structure is exposed to the solar radiation, wherein at least 60% if the solar radiation is absorbed by the luminescent layer.
Modified Wang is silent to the average dimension of Tm2+ doped particles. However, Wang teaches that emission wavelength of the luminescent nanoparticles is dependent upon and controlled by their sizes. A narrow distribution of sizes are desirable so that a resulting spectral width is narrow, and there is reduced self-absorption of emitted light from smaller-sized nanoparticles by larger sized nanoparticles (Wang: [0047]). Therefore, size of the luminescent nanoparticles can be adjusted to obtain an optimum spectral width. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
 Wang further teaches that the luminescent nanoparticles is in the nanometer range which is within 1 nm to 1µm [0040], overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 20, modified Wang teaches that the Tm2+ doped inorganic material (CsCaCl3:Tm2+, CsCaBr3:Tm2+ or CsCaI3:Tm2+) comprises a quaternary inorganic crystalline host material (See abstract of Grimm).
Regarding claim 2, modified Wang teaches that the Tm2+ ions are present in the crystalline host material (i.e. CsCaCl3, CsCaBr3, CsCaI3) in a concentration of 1.01%, 0.48%, and 0.76% respectively (see abstract of Grim, which are within the claimed range).
Regarding claim 3, modified Wang teaches that the inorganic crystalline host material CsCaCl3, CsCaBr3, CsCaI3 are defined by the claimed general formula of MNL3.
Regarding claim 4, modified Wang teaches that the luminescent layer is a thin film (Wang: [0095]), wherein the CsCaCl3:Tm2+, CsCaBr3:Tm2+ and CsCaI3:Tm2+ layer of modified Wang has a polycrystalline structure (Grimm: Analysis section, page2095-2096).
Regarding claim 7, the luminescent layer of modified Wang is in embedded in the transparent waveguide structure (see [0088], Fig.2, and 3).
Regarding claim 9, modified Wang teaches that wherein at least part of the luminescent layer (306; Fig.3) is provided over a light receiving face of the PV cell 302. Note that the PV cell also receives light from the edge of the luminescent layer 306.
Regarding claim 10, modified Wang teaches the photovoltaic device comprises the Tm2+ based inorganic material.
Regarding claim 11, modified Wang teaches that the PV cell comprises a Group-IV infrared absorbing active layer (Wang: [0075]).
Regarding claims 16, 17, 18,  modified Wang teaches that the Tm2+ doped inorganic material comprises a ternary inorganic crystalline host material (Grimm: CsCaCl3:Tm2+, CsCaBr3:Tm2+ and CsCaI3:Tm2+ layer) and the Tm2+ ions being present in a concentration of 1.04%, 0.48%, and 0.76% respectively (see the caption of Fig.1), which are within the claimed range.
Regarding claim 21, the recitation of “wherein the luminescent layer is a sputtered or a co-sputtered Tm2+ doped thin film layer” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 22 and 24, Wang teaches that luminescence nanoparticles of the waveguide structure are dispersed in a matrix of a transparent organic polymer [0049 and 0088].
Regarding claim 23, modified Wang is silent to the average dimension of Tm2+ doped particles. However, Wang teaches that emission wavelength of the luminescent nanoparticles is dependent upon and controlled by their sizes. A narrow distribution of sizes are desirable so that a resulting spectral width is narrow, and there is reduced self-absorption of emitted light from smaller-sized nanoparticles by larger sized nanoparticles (Wang: [0047]). Therefore, size of the luminescent nanoparticles can be adjusted to obtain an optimum spectral width. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
 Wang further teaches that the luminescent nanoparticles is in the nanometer range which is within 1 nm to 1µm [0040], overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 26, Wang teaches that the luminescent layer is provided over at least part of the top and/or bottom surface of the transparent waveguide structure (i.e. Fig.5, [0093] of Wang)
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Publication No. 2010/0180932 A1 in view of and Grimm Dr. et al., (Light-Emission and Excited-State Dynamics in Tm2+ Doped CsCaCl3, CsCaBr3, and CsCaI3) (cited in IDS) as applied to claim 24 above, and further in view of Buretea et al., U.S. Publication No. 2004/0095658 A1.
Regarding claim 25, modified Wang teaches all the claimed limitations as set forth above, but does not specifically teach that the transparent organic polymer of the matrix of the waveguide structure is a poly(methyl methacrylate) or a polycarbonate.
However, Buretea teaches a waveguide structure comprising embedded luminescent material in a polymer matrix, wherein the matrix comprising poly(methyl methacrylate) [0078].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select poly(methyl methacrylate) of Buretea for the polymer matrix of modified Wang, because selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).

Response to Arguments
Applicant's arguments filed on 01/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Grimm teach IR emission of the Tm2+ material when excited by laser light of a single wavelength at 458 nm. Light of a wavelength of 458 nm is only one single point within the visible range, not the UV range. Based on the teaching of Grim, it is therefore, not possible for a person of ordinary skill to derive that these materials have broadband absorption properties and that the absorbed broadband radiation in the UV and the visible range is transmitted as IR radiation at a predetermined wavelength” (see page 10 of Remarks).
2+ doped inorganic material exhibits broadband absorption of light in the UV and visible range of the solar radiation, wherein at least 60% of solar radiation is absorbed by the luminescent layer, however, Grimm teaches the exact luminescent material as the claimed invention (see instant specification, Page 10, lines 1-11). Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (MPEP 2112.01, Part II). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2112.01, Part I).
Therefore, since the luminescent material of modified Wang teaches the same luminescent material as the instant invention, such material has the same properties as the claimed invention, such that the luminescent material of modified Wang has broadband absorption of light in the visible range and the UV range of the solar radiation, when the transparent waveguide structure is 
In response to applicant's argument that “the solar concentration devices described in Wang are thin-film structures including a thin-film luminescent layer. Hence, to realize solar concentration devices according to Wang, one necessarily needs a teaching that describes the realization of thin-film luminescent materials” (see page 10 of Remarks), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Wang teaches that the transparent waveguide structure comprising a luminescent layer [0079], which exhibits broadband absorption of light in at least part of the UV and the visible range of the solar radiation and converts light absorbed in the UV and the visible range into infrared radiation of a predetermined wavelength  [0033, 0056-0057, 0069, 0074-0076,], wherein the waveguide 306 is configured to guide the infrared radiation to the photovoltaic device 302 which is configured to covert at least part of the infrared radiation into electrical power [0079]. It is noted that Wang teaches in the embodiment of Fig.5 that the luminescent layer 510a is formed from a luminescent material that performs down-conversion.  Grimm et al. teaches light emission and photophysical properties of CsCaCl3:Tm2+, CsCaBr3:Tm2+ and CsCaI3:Tm2+ as suitable luminescence material that are capable of absorbing light in the UV and the visible range and convert the light absorbed into infrared radiation. In particular, said materials absorb light at 21834 cm-1 (equivalent to wavelength of 458 nm), which is within the UV and the visible range and emit light at 8785 cm-1 to 8810 cm-1 (equivalent to wavelength 1135 nm to 1138 nm) (see the “Result” section and Table 1 page 2094). Thusly, CsCaCl3:Tm2+, CsCaBr3:Tm2+ and CsCaI3:Tm2+ are known as suitable down 3:Tm2+, CsCaBr3:Tm2+ or CsCaI3:Tm2+ of Grimm for the luminescent material of Wang, because such materials are known as suitable down conversion materials that are capable of absorbing solar radiation and perform down conversion with a bandgap close to a bandgap of the solar cell. In addition, selection of a known material based on its suitability of its intended use, in the instant case down conversion luminescent materials, supports prima facie obviousness determination (MPEP 2144.07).
Applicant further argues that the material in Grimm is a doped Tm2+ single crystal of 2 mm x 2 mm grown by the so-called Bridgeman technique to produce single crystal ingots. This technique is not possible to realize “thin film” structures as recited in the claims. Hence the bulk single crystals of Tm2+ in Grimm and the thin film Tm2+ doped layer defined in claim 1 do not relate to identical materials (see page 11 of Remarks).
The Examiner wishes to point out that according to MPEP 2112, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (MPEP 2112.01, Part II). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2112.01, Part I).
Based on the teaching from the cited section of the MEPE above, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In the instant the case, modified Wang has identical composition to the materials disclosed by the claimed invention. To establish a prima facie case of obviousness, the products of the claimed invention and the prior do not require to be identical in, structure composition as well as the processes. In the instant case, identical composition has been relied upon and is sufficient on its own for the basis of the prima facie obviousness.  Therefore,  Applicant has the burden of showing that the doped Tm2+ single crystal material of Grimm does not have the same properties as the thin film Tm2+ doped layer of the claimed invention by providing some sort of evidence. In particular, Applicant is required to show that CsCaCl3:Tm2+, CsCaBr3:Tm2+ or CsCaI3:Tm2+ formed in single crystal structure versus a thin film structure would not have the same or overlapping absorption/emission ranges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726